           Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

RONALD LEE KIDWELL,

               Plaintiff,

               v.                                              CASE NO. 21-3221-SAC

(FNU) SMITH, et al.,

               Defendants.

                                MEMORANDUM AND ORDER
                                AND ORDER TO SHOW CAUSE

       Plaintiff Ronald Lee Kidwell is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff is

confined at the Johnson County Adult Detention Center in Olathe, Kansas (“JCADC”). The Court

granted Plaintiff leave to proceed in forma pauperis.

       Plaintiff claims that Deputy Menning and Deputy Smith are refusing to wear face masks

while handling the inmates’ meal trays. Plaintiff also claims that the Deputies are not wearing

appropriate hair nets “and/or face nets” when passing out the inmates’ meal trays.

       Plaintiff names as Defendants (fnu) Smith and (fnu) Menning, both Deputies at the

JCADC. Plaintiff marked and “X” through the section on his Complaint where he was asked if he

had sought administrative relief prior to filing this action. (Doc. 1, at 5.) As his request for relief,

Plaintiff seeks: 1) that all staff wear appropriate gear around all meal trays; 2) thirty-day

                                                   1
          Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 2 of 9




suspensions without pay; 3) an apology to all of 8A cell house; and 4) a $1,000 fine. Id.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual



                                                 2
           Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 3 of 9




allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        Plaintiff’s claim in this case is nearly identical to his claim in another case pending before



                                                   3
            Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 4 of 9




this Court. See Kidwell v. Menning, Case No. 21-3214-SAC. Plaintiff alleges the same claim in

this case, but adds Deputy Smith as a Defendant in addition to Deputy Menning. “Repetitious

litigation of virtually identical causes of action may be dismissed under § 1915 as frivolous or

malicious.” Winkle v. Hammond, 601 F. App’x 754, 754–55 (10th Cir. 2015) (unpublished) (citing

McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir. 1997) (internal quotation marks and

brackets omitted)). Plaintiff should show good cause why Deputy Menning should not be

dismissed from this case.

        Plaintiff’s claim that the Deputies failed to wear hair nets or face nets fails to state a

constitutional violation.1 The Eighth Amendment requires prison and jail officials to provide

humane conditions of confinement guided by “contemporary standards of decency.” Estelle v.

Gamble, 429 U.S. 97, 103 (1976). The Supreme Court has acknowledged that the Constitution

“‘does not mandate comfortable prisons,’ and only those deprivations denying ‘the minimal

civilized measure of life’s necessities’ are sufficiently grave to form the basis of an Eighth

Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (internal citations omitted).

Indeed, prison conditions may be “restrictive and even harsh.” Rhodes v. Chapman, 452 U.S. 337,

347 (1981). “Under the Eighth Amendment, (prison) officials must provide humane conditions of

confinement by ensuring inmates receive the basic necessities of adequate food, clothing, shelter,

and medical care and by taking reasonable measures to guarantee the inmates’ safety.” McBride

v. Deer, 240 F.3d 1287, 1291 (10th Cir. 2001) (citation omitted).

        The second requirement for an Eighth Amendment violation “follows from the principle

that ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’”


1
  The Tenth Circuit has held that a pretrial detainee’s claims regarding conditions of confinement are governed by
the Due Process Clause, and that “the Eighth Amendment standard provides the benchmark for such claims.” Routt
v. Howard, 764 F. App’x 762, 770 (10th Cir. 2019) (unpublished) (quoting Craig v. Eberly, 164 F.3d 490, 495 (10th
Cir. 1998)).

                                                        4
            Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 5 of 9




Farmer, 511 U.S. at 834. Prison officials must have a “sufficiently culpable state of mind,” and

in prison-conditions cases that state of mind is “deliberate indifference” to inmate health or safety.

Id. “[T]he official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. “The

Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and unusual

‘punishments.’” Id. It is not enough to establish that the official should have known of the risk of

harm. Id.

         Plaintiff fails to state an Eighth Amendment violation regarding staff’s failure to wear hair

or face nets. Prisoners cannot “expect the amenities, conveniences, and services of a good hotel

or five star restaurant.” Armstrong v. Dunlap, Case No. 1:17-cv-0803, 2017 WL 3783715, at *5–

6 (N.D. Ohio Aug. 31, 2017) (citations omitted) (finding that plaintiff’s allegations regarding the

failure to wear hair nets and gloves did not rise to the level of seriousness affecting health or safety

as to constitute an Eighth Amendment violation and concern only “annoyances or discomforts that

accompany incarceration in jail”); Akin v. Partain, No. 1:07-cv-106 (WLS), 2010 WL 2867905,

at *2 (M.D. Ga. June 16, 2010) (finding that claim regarding server’s failure to wear hair nets or

gloves did not rise to the level of a constitutional violation); Benjamin v. Higgs, No. 1:08cv836

(JCC/TRJ), 2009 WL 483149, at *3 (E.D. Va. Feb. 25, 2009) (finding no Eighth Amendment

violation where plaintiff, among other claims, alluded to kitchen staff failing to wear hair nets

when serving food); Hamilton v. Knight, No. 2:11-cv-322-JMS-WGH, 2012 WL 3915222, at *2

(S.D. Ind. Sept. 7, 2012) (dismissing claim that prison staff passed out food without face or hair

nets).

         Plaintiff was advised in Case No. 21-3214 that his request for relief sought improper

remedies. Likewise, Plaintiff seeks improper remedies in his Complaint in this case. Plaintiff



                                                   5
           Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 6 of 9




seeks to have Defendants suspended without pay for thirty days and seeks a $1000 fine.

       To the extent Plaintiff seeks to have the Defendants suspended, the Court is without

authority to grant such relief. See Nicholas v. Hunter, 228 F. App’x 139, 141 (3rd Cir. 2007)

(“The remaining relief requested is not available as the District Court lacks authority to order a

federal investigation and prosecution of the defendants or the termination of their employment.”);

Goulette v. Warren, No. 3:06CV235-1-MU, 2006 WL 1582386, at n.1 (W.D. N.C. June 1, 2006)

(“The Court notes that even if Plaintiff’s claims prevailed in this case, this Court would not, based

upon this law suit, have the authority to order the termination of the Defendant’s employment or

to grant Plaintiff an immediate, early release from jail.”); Dockery v. Ferry, No. 08-277, 2008 WL

1995061, at *2 (W.D. Pa. May 7, 2008) (finding that the court cannot issue an order which would

direct a local government to terminate a police officer’s employment) (citing In re Jones, 28 F.

App’x 133, 134 (3rd Cir. 2002) (“Jones is not entitled to relief . . . [S]he asks this Court to prohibit

the State of Delaware from filing charges against her. The federal courts, however, have no general

power in mandamus action to compel action, or in this case inaction, by state officials.”)); Martin

v. LeBlanc, No. 14-2743, 2014 WL 6674289, at n.1 (W.D. La. Nov. 24, 2014) (finding that where

plaintiff requested an investigation, the termination of the defendants’ employment and the closure

of the prison, “[s]uch relief is not available in this action”); Merrida v. California Dep’t of Corr.,

No. 1:06-CV-00502 OWW LJO P, 2006 WL 2926740, at n.1 (E.D. Cal. Oct. 11, 2006) (finding

that where plaintiff prays for the termination of defendant’s employment, “the court cannot award

this form of relief to plaintiff) (citing 18 U.S.C. § 3626(a)(1)(A)).

       To the extent Plaintiff requests compensatory damages, such a request is barred by 42

U.S.C. § 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e)

provides in pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in



                                                   6
            Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 7 of 9




a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). Plaintiff is also cautioned that

he must exhaust his administrative remedies at the facility prior to filing an action in this Court.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper amended

complaint upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is

given time to file a complete and proper amended complaint in which he (1) raises only properly

joined claims and defendants; (2) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (3) alleges sufficient facts to show

personal participation by each named defendant.

         Plaintiff is also reminded that an inmate is required by the Prison Litigation Reform Act

(“PLRA”) to exhaust all available prison administrative remedies before filing a complaint in

federal court. Section 1997e(a) expressly provides:

                  No action shall be brought with respect to prison conditions under
                  section 1983 of this title, or any other Federal law, by a prisoner
                  confined in any jail, prison, or other correctional facility until such
                  administrative remedies as are available are exhausted.




2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to be
retained from the original complaint. Plaintiff must write the number of this case (21-3221-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint. See
Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint, where
he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.



                                                           7
          Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 8 of 9




42 U.S.C. § 1997e(a); see also Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (stating that

under the PLRA “a prisoner must exhaust his administrative remedies prior to filing a lawsuit

regarding prison conditions in federal court”) (citations omitted). “Congress enacted § 1997e(a)

to reduce the quantity and improve the quality of prisoner suits; to this purpose, Congress afforded

corrections officials time and opportunity to address complaints internally before allowing the

initiation of a federal case.” Porter v. Nussle, 534 U.S. 516, 524–25 (2002) (citation omitted); see

also Jones v. Bock, 549 U.S. 199, 219 (2007) (stating that “the benefits of exhaustion include

allowing a prison to address complaints about the program it administers before being subjected

to suit, reducing litigation to the extent complaints are satisfactorily resolved, and improving

litigation that does occur by leading to the preparation of a useful record”) (citations omitted).

       This exhaustion requirement “is mandatory, and the district court [is] not authorized to

dispense with it.” Beaudry v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003),

cert. denied, 540 U.S. 1118 (2004); Little, 607 F.3d at 1249. A prison or prison system’s

regulations define the steps a prisoner must take to properly exhaust administrative remedies and

a prisoner “may only exhaust by properly following all of the steps laid out” therein. Little, 607

F.3d at 1249 (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)). “An inmate who begins the

grievance process but does not complete it is barred from pursuing a § 1983 claim under [the]

PLRA for failure to exhaust his administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002) (citation omitted). “The level of detail necessary in a grievance to comply

with the grievance procedures will vary from system to system and claim to claim, but it is the

prison’s requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Jones,

549 U.S. at 218.




                                                  8
            Case 5:21-cv-03221-SAC Document 4 Filed 09/16/21 Page 9 of 9




          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

October 8, 2021, in which to show good cause, in writing, to the Honorable Sam A. Crow, United

States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated

herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 8, 2021, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated September 16, 2021, in Topeka, Kansas.

                                                S/ Sam A. Crow
                                                SAM A. CROW
                                                SENIOR U. S. DISTRICT JUDGE




                                                    9
